Citation Nr: 1041683	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-06 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1969, including a tour in Vietnam.  He died in July 1999.  The 
Appellant is his surviving spouse.  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied her claims for service connection 
for the cause of his death and for dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.  She only perfected 
an appeal, however, regarding the 
cause-of-death claim.  See 38 C.F.R. § 20.200 (2010).

In August 2010, in support of this claim, the Appellant testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board - also commonly referred to as a Travel Board 
hearing.

Rather than immediately deciding the claim, the Board must first 
remand the claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


REMAND

The Appellant contends the conditions that caused the Veteran's 
death were the result of exposure to Agent Orange in Vietnam.  
According to his certificate of death, the immediate cause of his 
death was vascular collapse due to (or as a consequence of) 
metastatic cancer due to (or as a consequence of) esophageal 
cancer.  He did not have any service-connected disabilities at 
the time of his death.

VA has duties to notify and assist the Appellant in 
substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  An exception is if there is no reasonable 
possibility of substantiating the claim, in which case these 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) do not apply.  See Manning v. Principi, 16 
Vet. App. 534 (2002) (the VCAA has no effect on an appeal limited 
to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA does not apply because the issue 
presented is solely of statutory and regulatory interpretation 
and/or the claim is barred as a matter of law in that it cannot 
be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 
U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

But having said that, in Hupp v. Nicholson, 21 Vet. App. 342, 
352-353 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, when adjudicating a claim for DIC, so 
including for cause of death, VA must perform a different 
analysis depending upon whether the Veteran had a service-
connected disability during his lifetime.  The Court concluded 
generally that 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence and 
information required to substantiate the DIC claim based on a 
condition not yet service connected.



Notice letters were sent to the Appellant in April and June 2006.  
And while those notice letters generally address what is required 
to establish service connection for cause of death, they are not 
responsive to the Appellant's specific contention regarding the 
Veteran's terminal cancer being related to his military service 
and, in particular, his presumed exposure to Agent Orange in 
Vietnam.  The letters do not mention that, at the time of his 
death, he did not have a service-connected disability, so not 
only needs to show the terminal cancer caused or contributed 
substantially or materially to his death, but also that the 
cancer was incurred in or aggravated by his military service.  
The Court held in Hupp that the section 5103(a) notice letter 
should be "tailored" and must respond to the particulars of the 
application submitted.  The April and June 2006 letters do not, 
however, especially since the RO issued those letters before the 
Court issued its decision in Hupp in 2007.  So this Hupp notice 
needs to be provided before deciding the appeal.

Providing this additional Hupp notice, however, may not 
ultimately prove determinative of this appeal.  In a statement in 
support of claim (VA Form 21-4138) received in February 2009, the 
appellant-widow indicated that she had agreed to withdraw this 
appeal if the VA medical nexus opinion obtained proved to be 
unfavorable to her claim.  And it was, as the VA examiner that 
subsequently commented on the case in March 2009 determined there 
was no correlation between the conditions that caused or 
contributed substantially or materially to the Veteran's death 
and his military service, including his exposure to Agent Orange 
in Vietnam.

Moreover, since the issuance of the supplemental statement of the 
case (SSOC) in July 2009, new regulations regarding Agent Orange 
exposure have been published, and they seem to specifically 
exclude at least one of the types of cancers the Veteran had as 
being presumptively associated with Agent Orange exposure in 
Vietnam.



For purposes of establishing service connection for disability 
resulting from exposure to an herbicide agent, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence establishing the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, ischemic heart 
disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
Parkinson's disease, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 
53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. 
Reg. 41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Cancer of the 
oral cavity (including lips and tongue, pharynx (including 
tonsils), or nasal cavity (including ears and sinuses); cancers 
of the pleura, mediastinum, and other unspecified sites within 
the respiratory system and intrathoracic organs; esophageal 
cancer; stomach cancer; colorectal cancer (including small 
intestine and anus); hepatobiliary cancers (liver, gallbladder 
and bile ducts); pancreatic cancer; bone and joint cancer; 
melanoma; non-melanoma skin cancer (basal cell and squamous 
cell); nasopharyngeal cancer, breast cancer, cancers of 
reproductive organs (cervix, uterus, ovary, testes, and penis; 
excluding prostate); urinary bladder cancer; renal cancer; 
cancers of brain and nervous system (including eye); endocrine 
cancers (thyroid, thymus, and other endocrine; cancers at other 
and unspecified sites; neurobehavioral disorders (cognitive and 
neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic 
peripheral nervous system disorders; respiratory disorders; 
gastrointestinal immune system disorders (immune suppression, 
allergy, and autoimmunity); circulatory disorders 
(including hypertension); endometriosis; effects on thyroid 
homeostasis; certain reproductive effects, and, any other 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Notice, 72 
Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 
21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 
2010).

Specifically with regards to esophageal cancer, the type of 
terminal cancer indicated on the Veteran's certificate of death, 
the National Academy of Sciences (NAS) has noted that previous 
updates did not review the risk of esophageal cancer separately.  
But in Update 2006, NAS concluded that the epidemiologic studies 
of esophageal cancer to date yielded no evidence of an increased 
risk associated with the compounds of interest, although updates 
of the health status of the Australian Vietnam Veterans presented 
an interesting but non-significant pattern of increased risk of 
esophageal cancer.  No toxicologic studies provide evidence of 
biologic plausibility of an association between the compounds of 
interest and tumors of the esophagus.  On the basis of its 
evaluation of the evidence reviewed in Update 2006 and previous 
reports, NAS concluded there is inadequate or insufficient 
evidence to determine whether there is an association between 
herbicide exposure and esophageal cancer.  Notice, 75 Fed.Reg. 
32540, 32543 (June 8, 2010).

In any event, the Appellant has not been apprised of these 
changes in the law and needs to be before deciding her appeal.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Send the Appellant an additional VCAA 
notice letter to comply with the Court's 
holdings in Hupp v. Nicholson, 21 Vet. App. 
342, 352 (2007).

2.  After giving her an opportunity to 
identify and/or submit additional evidence in 
response to this additional VCAA notice, 
readjudicate the Appellant's claim.  
If the claim is not granted to her 
satisfaction, send her and her representative 
a SSOC (which includes the most recent 
changes in the law regarding Agent Orange 
claims) and give them time to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this 
cause-of-death claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



